10-0357-cr
United States v. Bing Yi Chen



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF
APPELLATE PROCEDURE 32.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 18th day of May, two thousand eleven.

Present:    RALPH K. WINTER,
            ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
                  Circuit Judges.
____________________________________________________

UNITED STATES OF AMERICA,
                                                  Appellee,

                   -v.-                                                          10-0357-cr

BING YI CHEN,

                                                  Defendant-Appellant.1


For Appellant:              Alice Fontier, Joshua L. Dratel, Law Offices of Joshua L. Dratel, P.C.,
                            New York, NY.

                            David A. Ruhnke, Ruhnke & Barrett, Montclair, NJ.



         1
             The Clerk of the Court is instructed to conform the official caption in accordance
herewith.
For Appellee:          Michael M. Rosensaft, Jesse M. Furman, Assistant United States
                       Attorneys, for Preet Bharara, United States Attorney for the Southern
                       District of New York, New York, NY.

        Appeal from the United States District Court for the Southern District of New York
(Batts, J.).

ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of said district court be and hereby is AFFIRMED.

        Appellant Bing Yi Chen appeals an order of the district court denying his motion to
suppress certain post-arrest, inculpatory statements that he alleges were given in violation of his
Sixth Amendment right to counsel. Specifically, although Chen executed a written Miranda
waiver, he argues that the waiver could not have been “knowing and intelligent” because he was
not informed, at the time he gave the statements, that he had been “indicted.”

        In reviewing the denial of a motion to suppress evidence, we review the district court’s
conclusions of law de novo and its findings of fact for clear error, taking those facts in the light
most favorable to the government. United States v. Lucky, 569 F.3d 101, 105-06 (2d Cir. 2009).
“[W]e may affirm on any basis for which there is sufficient support in the record, including
grounds not relied on by the District Court.” Ferran v. Town of Nassau, 471 F.3d 363, 365 (2d
Cir. 2006).

        The Sixth Amendment right to counsel attaches upon indictment; it “does not arise at the
time of arrest upon a warrant following the filing of a complaint.” United States v. Smith, 778
F.2d 925, 932 (2d Cir. 1985) (citing United States v. Duvall, 537 F.2d 15, 22 (2d Cir. 1976)); see
also Rothgery v. Gillespie County, 554 U.S. 191, 198 (2008) (“We have, for purposes of the right
to counsel, pegged commencement to the initiation of adversary judicial criminal proceedings—
whether by way of formal charge, preliminary hearing, indictment, information, or arraignment.”
(internal quotation marks omitted).) In this case, although the district court did not consider the
timing of the indictment, the record makes clear that Chen was indicted on July 2, 2003, one
month after he was questioned. Accordingly, he had no Sixth Amendment right to counsel when
he was questioned and his appeal would fail on this basis alone.

         However, even if Chen had been indicted at the time he gave the statements, the law in
this jurisdiction does not require that an indicted defendant be given notice of the indictment at
the time of questioning. As we explained in United States v. Charria, 919 F.2d 842, 848 (2d Cir.
1990), “giving an indicted defendant Miranda warnings is sufficient to make a ‘knowing and
intelligent’ waiver of the sixth amendment right to counsel, even if the defendant has not been
expressly informed of the indictment pending against him.” Id.

        Chen’s argument that Charria is not good law in this jurisdiction is misplaced. Although
a panel of this Court in United States v. Mohabir, 624 F.2d 1140 (2d Cir. 1980), imposed
requirements in addition to Miranda that had to be completed before a Sixth Amendment waiver

                                                 -2-
could be effectuated, the Supreme Court in Patterson v. Illinois, 487 U.S. 285 (1988), rejected
the central holding in Mohabir. 487 U.S. at 295 n.8. The Patterson Court did not address the
question of whether an indicted defendant was entitled to be informed of the fact of an
indictment before a Sixth Amendment waiver could be considered valid, see id.; however, as we
made clear in Charria, “Patterson’s pragmatic approach supersede[d] the previous rulings of this
circuit which, based on the concept of a hierarchy of constitutional rights, called for a higher
‘knowing and intelligent’ standard for sixth amendment waivers than for other waivers.” 919
F.2d at 847. Requiring that an indicted defendant be informed of the indictment pending against
him before a Sixth Amendment waiver could be effective was part of that hierarchy, and the
Charria Court correctly rejected it on those grounds.

        We have considered Appellant’s remaining arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                              -3-